PER CURIAM.
Clemens F. Confere appeals the judgment and sentence imposed by the trial court upon his conviction for possession of cocaine. We affirm the trial court’s denial of appellant’s motion to suppress. However, we reverse the trial court’s imposition of certain cost items and some special conditions of probation.
The trial court ordered Confere to pay $100 to the Florida Department of Law Enforcement and to pay a public defender’s fee of $300. We strike the $100 cost item because the trial court did not have any documentation. We also agree that the $300 public defender fee was imposed without giving Confere notice and an opportunity to be heard on the amount of the assessment. On remand, Confere will have thirty days from the date of the mandate to object to the amount. If an objection is filed, the fee shall be stricken, and Confere given proper notice and a hearing before imposing any new assessment. See Trice v. State, 655 So.2d 1270 (Fla. 2d DCA 1995); Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994).
In addition, we strike the probation conditions regarding alcohol. These conditions are special conditions of probation which must be orally pronounced at sentencing. Fla. R.Crim. P. 3.700(b); Justice v. State, 674 So.2d 123 (Fla.1996); State v. Hart, 668 So.2d 589 (Fla.1996); Callaway v. State, 658 So.2d 593 (Fla. 2d DCA 1995).
BLUE, A.C.J., and FULMER and QUINCE, JJ., concur.